MEMORANDUM OPINION
BUSSEY, Judge.
The petitioner herein seeks an order of this Court directing that the Respondent grant him certain time allegedly spent in the Oklahoma County jail prior and subsequent to his conviction for the offense of Illegal Possession of Narcotic Drugs, which said judgment and sentence was affirmed by this Court in Brooks v. State, Okl.Cr., 438 P.2d 25.
Petitioner does not attach any exhibits to his petition and it is readily apparent that he has not completed serving the judgment and sentence for which he is currently incarcerated. Under these circumstances we are of the opinion that the relief prayed for should be, and the same is hereby denied, without prejudice to the petitioner filing a Petition for Habeas Corpus if he is retained beyond the term for which he is currently sentenced, taking into account all credits and good time to which he is entitled.
The relief prayed for is accordingly denied. Writ denied.
NIX, P. J., and BRETT, J., concur.